United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2368
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Dario Carlon Pacheco,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 7, 2009
                                Filed: August 14, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Dario Carlon Pacheco appeals the 120-month mandatory minimum prison
sentence the district court1 imposed after he pleaded guilty to possessing with the
intent to distribute 5 kilograms or more of cocaine, in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(A). His counsel has filed a brief under Anders v. California, 386
U.S. 738 (1967), seeking to withdraw and arguing that the prison sentence is too
severe.



      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       Pacheco’s written plea agreement contains a valid appeal waiver which
encompasses the argument that counsel raises on appeal, and we conclude that the
waiver is enforceable and that enforcing it would not cause a miscarriage of justice.
See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(discussing enforceability of appeal waiver); see also United States v. Estrada-Bahena,
201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders
case).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), and finding no non-frivolous issues not covered by the appeal waiver, we
enforce the waiver and dismiss this appeal. We grant counsel leave to withdraw on
condition that counsel inform appellant about the procedures for filing petitions for
rehearing and for certiorari.
                        ______________________________




                                         -2-